FILED

UNITED STATES DISTRICT COURT JUN 2 6 2014
FOR THE DISTRICT OF COLUMBIA ,
Clerk, U.S. District and

David E. Hill, ) Baﬂkruptcy Courts
Plaintiff, 3
V- i Civil Action NO. / $70 7—"
Rudolph Contreras et al., ;
Defendants. 3
W

This matter is before the Court on its initial review of plaintiff s pro se complaint and
application to proceed in forma pauperis. The application will be granted and the complaint will
be dismissed pursuant to 28 U.S.C. § 1915A, which requires the Court to screen and dismiss a
prisoner’s complaint upon a determination that it fails to state a claim upon which relief may be
granted.

Plaintiff is a prisoner at the United States Penitentiary in Florence, Colorado. He sues
United States District Judge Rudolph Contreras, who is a member of this Court, and the Clerk of
this Court for an action Judge Contreras allegedly took in plaintiff’s dismissed case, Hill v.
Traxler, NO. 13—1037 (D.D.C. July 9, 2013), offal, No. 13-5240 (DC. Cir. Dec. 27, 2013)
(hereafter Hill 1). Plaintiff seeks “nominal damages in the amount of $500.00, punitive damages
in the amount of $20,000,000,” and declaratory and injunctive relief. Compl. at 6-7.

Plaintiff alleges that Judge Contreras and the Clerk of Court refused to docket his motion
for relief from judgment submitted on April 1, 2014. Compl. at 4—5. Not only are the defendants
shielded from the damages claim by absolute immunity, see Thanh Vong Hoai v. Superior Court

for District of Columbia, 344 Fed. Appx. 620 (DC. Cir. 2009) (per curiam); Sindram v. Suda,
l

986 F.2d 1459, 1460 (DC. Cir. 1993) (per curiam), but the docket in Hill I shows that plaintiff’s
motion was indeed ﬁled on April 7, 2014, see Mot: for Relief from J. [Dkt. # 20], and was denied
on May 21, 2014, see Order [Dkt. # 21]. Hence, any claim plaintiff may have for declaratory

and injunctive relief is moot. A separate Order of dismissal accompanies this Memorandum

Opinion.

Date: June  , 2014